Citation Nr: 0027710	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from September 1948 to May 
1950 and from September 1950 to August 1951.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for the cause of the veteran's death.  

The Board notes that entitlement to accrued benefits also was 
denied in the February 1999 rating decision.  It is not clear 
to the Board whether the appellant intended with any of her 
subsequently submitted statements to express disagreement 
with the denial of accrued benefits.  If she did so intend, 
she should provide the RO with clarification identifying the 
accrued benefits which she believes should not have been 
denied, and the RO should respond appropriately to any such 
clarification provided by the appellant.    


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection is warranted 
for the cause of the veteran's death because the conditions 
causing or contributing to his death were due to his exposure 
to severe and adverse weather conditions during his service 
in the Chosen Reservoir during the Korean War.  She also 
maintains that the veteran's emphysema was caused by his 
tobacco use, which began during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (1999).  Service incurrence or aggravation of 
cardiovascular disease, including hypertension, and diabetes 
mellitus may be presumed if they are manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112(a), 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

As a preliminary matter, the Board must determine whether the 
appellant has presented evidence of a well-grounded claim, 
that is, whether she has presented a claim that is plausible 
and meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97. 

The Board notes that in a May 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  In light of this opinion of the Under Secretary 
for Health, the Board also finds that nicotine dependence is 
a disease for purposes of VA benefits.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  However, this provision only applies to claims 
filed after June 9, 1998, and therefore does not affect the 
appellant's claim.

The veteran's death certificate shows that he died on May [redacted], 
1998, at the age of 65 at a military hospital.  The immediate 
cause of death was myocardial infarction.  Diabetes mellitus 
and emphysema were listed as significant conditions which 
contributed to death but did not result in the underlying 
cause. 

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 30 
percent disabling, residuals of frozen feet, evaluated as 10 
percent disabling, and a shell fragment wound scar of the 
right calf, for which a noncompensable evaluation was 
assigned.  The combined rating for the service-connected 
disabilities was 40 percent.

The medical evidence shows and the appellant does not dispute 
that the veteran was not found to have a cardiovascular 
disorder, diabetes mellitus or emphysema until many years 
after his discharge from service.  Service medical records do 
not include any reference to the veteran's use of tobacco.  
Post-service medical records reflect that in 1996, the 
veteran reported having smoked a pack and a half of 
cigarettes for the previous fifty years.  Therefore, 
according to the veteran, his cigarette smoking pre-dated his 
military service and continued for decades thereafter.  While 
a diagnosis of nicotine dependence was entered on an October 
1996 VA hospitalization report and a June 1997 VA psychiatric 
examination report, there is no medical evidence suggesting 
that the nicotine dependence was acquired or worsened during 
the veteran's military service or that it was caused or 
worsened by service-connected disability.  Moreover, the 
record contains no medical opinion suggesting that the 
veteran's emphysema was due to the use of tobacco during his 
years of active service, as opposed to his pre-service 
tobacco use and decades of tobacco use subsequent to service, 
and no medical evidence otherwise suggesting that the 
veteran's fatal myocardial infarction, diabetes mellitus or 
emphysema was etiologically related to service, to include 
adverse weather conditions in the Chosen Reservoir, or to 
service-connected disability.  Indeed, a VA examiner 
concluded in June 1997, after a complete examination of the 
veteran and a review of the claims file, that the veteran's 
diabetes and heart condition were unrelated to his exposure 
to the severe cold during service. 

The evidence of a nexus between the veteran's cardiovascular 
disease, diabetes mellitus and emphysema, and his military 
service is limited to the appellant's own statements; as a 
lay person, she is not qualified to provide a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

